
	

113 HR 4324 IH: Truth in Settlements Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4324
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Cartwright (for himself, Mr. Nugent, Ms. Lofgren, Mr. Cole, Mrs. Lummis, and Mr. Enyart) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require adequate information regarding the tax treatment of payments under settlement agreements
			 entered into by Federal agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Truth in Settlements Act of 2014.
		2.Information regarding settlement agreements entered into by Federal agencies
			(a)Requirements for settlement agreements
				(1)In generalChapter 3 of title 5, United States Code, is amended by adding at the end the following:
					
						307.Information regarding settlement agreements
							(a)DefinitionsIn this section—
								(1)the term covered settlement agreement means a settlement agreement (including a consent decree) that—
									(A)is entered into by an Executive agency;
									(B)relates to an alleged violation of Federal civil or criminal law; and
									(C)requires the payment of a total of not less than $1,000,000 by one or more non-Federal persons;
									(2)the term entity within the Federal Government includes an officer or employee of the Federal Government acting in an official capacity; and
								(3)the term non-Federal person means a person that is not an entity within the Federal Government.
								(b)Information To be posted online
								(1)Requirement
									(A)In generalSubject to subparagraph (B), the head of each Executive agency shall make publicly available in a
			 searchable format in a prominent location on the Web site of the Executive
			 agency—
										(i)a list of each covered settlement agreement entered into by the Executive agency, which shall
			 include, for each covered settlement agreement—
											(I)the date on which the parties entered into the covered settlement agreement;
											(II)the names of the parties that settled claims under the covered settlement agreement;
											(III)a description of the claims each party settled under the covered settlement agreement;
											(IV)the amount each party settling a claim under the covered settlement agreement is obligated to pay
			 under the settlement agreement;
											(V)the total amount the settling parties are obligated to pay under the settlement agreement; and
											(VI)for each settling party, the amount the settling party is obligated to pay that has been designated
			 as a civil penalty or fine, or otherwise specified as not tax deductible
			 under the covered settlement agreement; and
											(ii)a copy of each covered settlement agreement entered into by the Executive agency.
										(B)Confidentiality provisionsThe requirement to disclose information or a copy of a covered settlement agreement under
			 subparagraph (A) shall apply to the extent that the information or copy
			 (or portion thereof) is not subject to a confidentiality provision that
			 prohibits disclosure of the information or copy (or portion thereof).
									(2)PeriodThe head of each Executive agency shall ensure that—
									(A)information regarding a covered settlement agreement is publicly available on the list described in
			 paragraph (1)(A)(i) until at least the date that is 5 years after the date
			 of the covered settlement agreement; and
									(B)a copy of a covered settlement agreement made available under paragraph (1)(A)(ii) is publicly
			 available until—
										(i)at least the date that is 1 year after the date of the covered settlement agreement; or
										(ii)for a covered settlement agreement under which a non-Federal person is required to pay not less
			 than $50,000,000, at least the date that is 5 years after the date of the
			 covered settlement agreement.
										(c)Public statementIf the head of an Executive agency determines that a confidentiality provision in a covered
			 settlement agreement, or the sealing of a covered settlement agreement, is
			 required to protect the public interest of the United States, the head of
			 the Executive agency shall issue a public statement stating why such
			 action is required to protect the public interest of the United States,
			 which shall explain—
								(1)what interests confidentiality protects; and
								(2)why the interests protected by confidentiality outweigh the public’s interest in knowing about the
			 conduct of the Federal Government and the expenditure of Federal
			 resources.
								(d)Requirements for written public statementsAny written public statement issued by an Executive agency that refers to an amount to be paid by a
			 non-Federal person under a covered settlement agreement shall—
								(1)specify which portion, if any, of the amount to be paid under the covered settlement agreement by a
			 non-Federal person—
									(A)is a civil or criminal penalty or fine to be paid for a violation of Federal law; or
									(B)is expressly specified under the covered settlement agreement as not deductible for purposes of the
			 Internal Revenue Code of 1986; and
									(2)describe in detail any actions the non-Federal person shall take under the covered settlement
			 agreement—
									(A)in lieu of payment to the Federal Government or a State or local government; or
									(B)in addition to such a payment.
									(e)Reporting
								(1)In generalNot later than January 15 of each year, the head of an Executive agency that entered into a covered
			 settlement agreement during the previous fiscal year shall submit to each
			 committee of Congress with jurisdiction over the activities of the
			 Executive agency a report indicating—
									(A)how many covered settlement agreements the Executive agency entered into during that fiscal year;
									(B)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 had any terms or conditions that are required to be kept confidential; and
									(C)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 for which all terms and conditions are required to be kept confidential.
									(2)Availability of reportsThe head of an Executive agency that is required to submit a report under paragraph (1) shall make
			 the report publically available in a searchable format in a prominent
			 location on the Web site of the Executive agency..
				(2)Technical and conforming amendmentThe table of sections for chapter 3 of title 5, United States Code, is amended by adding at the end
			 the following:
					
						
							307. Information regarding settlement agreements..
				(b)Securities reporting
				(1)In generalEach issuer of securities that is required to file annual or other periodic reports with the
			 Commission under section 13 or 15(d) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m, 78o(d)) shall describe in such a report any claim
			 filed for a deduction under the Internal Revenue Code of 1986 during the
			 reporting period that relates to a payment required under a covered
			 settlement agreement.
				(2)DefinitionsAs used in this subsection—
					(A)the term Commission means the Securities and Exchange Commission;
					(B)the term covered settlement agreement has the meaning given that term in section 307 of title 5, United States Code, as added by
			 subsection (a); and
					(C)the term issuer has the same meaning as in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).
					(c)Review of confidentiality of settlement agreementsNot later than 6 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report regarding how Executive
			 agencies (as defined under section 105 of title 5, United States Code)
			 determine whether the terms of a settlement agreement or the existence of
			 a settlement agreement will be treated as confidential, which shall
			 include recommendations, if any, for legislative or administrative action
			 to increase the transparency of Government settlements while continuing to
			 protect the legitimate interests that confidentiality provisions serve.
			
